                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

CLENTON FORRISTER                                                                    PLAINTIFF
ADC #157768

V.                                No. 2:18CV00036-JLH-JTR

GREGORY RECHCIGL, HSA,
East AR Regional, Unit, ADC, et al.                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered separately today, this action is dismissed without prejudice.

       IT IS SO ORDERED 5th day of September, 2019.



                                                    _________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
